                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                          )
                                                   )      Case No. 4:21CR3012
                              Plaintiff,           )
                                                   )
v.                                                 )      UNOPPOSED MOTION TO
                                                   )      CONTINUE THE DEADLINE
CRAIG S. MARSH,                                    )      FOR FILING PRETRIAL
                                                   )      MOTIONS AND JURY TRIAL
                              Defendant.           )

       Craig Marsh, by and through the undersigned, hereby moves to continue his

deadline for filing pretrial motions from May 7, 2021, until June 4, 2021, and his jury trial

now set for June 7, 2021, for an additional 30 days. In furtherance of said motion, and as

good cause for granting the same, defendant shows to this Court as follows:

       1.      Counsel and Mr. Marsh have a meeting scheduled to go over the discovery.

However, it is not until the week of May 17, 2021. Therefore, defendant seeks an extension

of the pretrial motion deadline as well as a trial continuance.

       2.      Defendant submits, pursuant to 18 U.S.C. §3161(h)(7)(A), that the delay

resulting from defendant filing the present motions will serve the ends of justice and that

giving the defendant additional time to file pretrial motions and continuing his trial outweighs

the best interests of the public and the defendant in a speedy trial.

       3.      AUSA John Schoettle has no objection to continuing defendant’s deadline for

filing pretrial motions and his jury trial.

       WHEREFORE, based upon the above showing, defendant respectfully requests an

Order extending his deadline for filing pretrial motions until June 4, 2021, and his jury trial

now set for June 7, 2021, for an additional 30 days.

       Dated this 6th day of May, 2021.
          CRAIG S. MARSH, Defendant

By:/s/ Toni Wilson
       Toni Wilson
       Assistant Federal Public Defender
       112 Federal Building
        Lincoln, Nebraska 65808
        402-221-7820
       Attorney for Defendant




    -2-
